Exhibit 10.1




BUCKEYE EXPLORATION COMPANY




2011 DRILLING PROGRAM




SOUTHWEST OTOE CITY PROSPECT




PARTICIPATION AGREEMENT




MOKITA, INC.

NAME (As will be shown on Assignments of Interest and for record title)

 

 

 

 

7695 S.W. 104th Street, Suite 210

Miami

FL

33156

ADDRESS

CITY

STATE

ZIP

 

 

 

 

(305) 663-1466

(305) 668-0003

 

 

PHONE

FAX

 

 

 

 

 

 

elittman@aol.com

 

 

 

E-MAIL

SS# or TAX ID#

 

 







Agrees to purchase a total of   6%   working interest in the Helen Morrison #1
well to be drilled in the Southwest Otoe City Prospect, Noble County, Oklahoma,
which is being offered to industry joint venture partners for the drilling,
testing and completion costs of the one (1) new SW Otoe City Prospect well.




It is also agreed that the purchaser will have the first right of refusal to
participate in any subsequent off-set wells in that particular prospect at the
same percentage of working interest, or more, should any additional interest
become available in the future.




The working interest distribution and associated well costs for the one (1)
particular well is shown in the following manner:   




 

Amount

Working

 

 

Due

Interest

 

 

 

 

 

 

$32,670

6.0%

for well #1 (Helen Morrison #1) SW Otoe City Prospect

 

 

 

 

Totals

$32,670

6%

total investment cost is due upon acceptance of this fully executed
“PARTICIPATION  AGREEMENT”.




Agreed this 12th  day of May 2011 by:

 

 

 

 

 

/s/ Irma N. Colón-Alonso

 

May 13, 2011

NAME: Irma N. Colón-Alonso, President

 

DATE

 

 

 

Accepted this 12th  day of May 2011 by:

 

 

 

 

 

/s/ Jerry M. Spalvieri

 

May 13, 2011

Jerry M. Spalvieri, President

 

DATE

Buckeye Exploration Company

 

 







** Make checks payable to:  ADM-Maverick Joint Development Account.

Be sure to note Southwest Otoe City Prospect on the memo line.



